                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 5:18-CR-015-FDW-DCK

 UNITED STATES OF AMERICA,                             )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 HO SHIN LEE,                                          )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on Defendant’s “Ex Parte Motion For

Permission To File Document Under Seal Declaration Of Brian A. Newman” (Document No. 41)

filed December 13, 2018. Respectfully, the motion is not in conformity with Local Criminal Rule

49.1.1 and Local Civil Rule 6.1, which address sealed filings. Counsel has excellent local counsel,

and the Court would suggest consulting with her about the proper procedure under the Court’s

local rules for making a motion to seal. More is needed than to simply state that the document in

question “should be sealed because it relates to sentencing issues.”

         In an effort to move things along, however, the Court has reviewed the object of the Motion

to Seal – the Defendant’s Sentencing Memorandum (Document No. 42). In accordance with the

Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to the

materials in question, and alternatives to sealing. The Court determines that no less restrictive

means other than sealing is sufficient inasmuch as the Sentencing Memorandum contains sensitive

and private information that is inappropriate for public access. Having carefully considered the

motion and the record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Defendant’s “Ex Parte Motion For Permission
To File Document Under Seal Declaration Of Brian A. Newman” (Document No. 41) is

GRANTED, and “Defendant’s Sentencing Memorandum And Request For Variance” (Document

No. 42) is sealed until further Order of this Court.

       SO ORDERED.

                                             Signed: December 14, 2018




                                                  2
